Plaintiff in error, John Yoesting, was convicted in the county court of Cleveland county, of having unlawful possession of intoxicating liquor, and sentenced to pay a fine of $50 and serve a term of 30 days in the county jail. *Page 336 
Judgment was rendered on November 7, 1932, and the appeal was lodged in this court on March 3, 1933. No briefs in support of the appeal have been filed. An examination of the record discloses no jurisdictional or fundamental error. The evidence reasonably sustains the judgment.
The case is affirmed.